DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.  Claims 1-15 and 17-31 remain pending in the present application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13, 15 and 17-31 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy US 2011/0062293 (hereinafter McCoy) in view of McCoy US 6010142 (hereinafter McCoy 142’).
Re. Cl. 1, McCoy discloses: A non-metallic cable rack arm (30, Fig. 3), comprising: an upper portion (326 Fig. 3) formed between a proximal end and a distal end of the cable rack arm (35 and 40, Fig. 3); a lower portion (38, Fig. 3) opposite the upper portion (see Fig. 3); and a web (31, Fig. 3) having a nominal material thickness connecting the upper portion to the lower portion (see Fig. 3), the web comprising at least one orifice (12, Fig. 12) for securing a load atop the non-metallic cable rack arm (Paragraph 0056, Lines 7-8).
Re. Cl. 5, McCoy discloses: flanges on the upper portion and the lower portion (see 34, 36 and 38, Fig. 3) and wherein the web comprises a plurality of ribs (33, Fig. 3; Paragraph 0055) connecting the upper portion with the lower portion (see Fig. 3).
Re. Cl. 6, McCoy discloses: saddle mounts on the upper portion (see 34, Fig. 3), at least one of the saddle mounts parallel with the at least one orifice (see Fig. 5, the direction of extension of 34 and 36 are parallel to one another).
Re. Cl. 7, McCoy discloses: portions of the web having the nominal material thickness have a rectangular cross section (see Fig. 3, also, by having an I-beam shape as discussed in Paragraph 0046, a cross-section of the web would be rectangular).
Re. Cl. 8, McCoy discloses: an interface near the proximal end (37, Fig. 3), the interface comprising a flat surface (see 37a-b, Fig. 4) and at least one of an angled mounting bracket and mounting holes (39, Fig. 4) contiguous with a slot (41, Fig. 4).
Re. Cl. 12, McCoy discloses: A non-metallic cable rack arm (30, Fig. 3), comprising: an upper flanged portion (32, Fig. 3) formed between a proximal end and a distal end of the cable rack arm (35 and 40, Fig. 3): a lower flanged portion (38, Fig. 3) opposite the upper portion (see Fig. 3); a web (31, Fig. 3) having a nominal material thickness (see Fig. 3) connecting the upper flanged portion to the lower flanged portion (see Fig. 3), the web comprising at least one orifice (45, Fig. 5) for securing a load to the non-metallic cable rack arm (Paragraph 0056, Lines 7-8); and an interface (35, Fig. 3-4) near the proximal end for securing the cable rack arm to a mounting stanchion (see Fig. 3-4).
Re. Cl. 15, McCoy discloses: the at least one orifice has a curved portion that is parallel with a mounting saddle of the upper portion (see 45, Fig. 5).
Re. Cl. 17, McCoy discloses: the interface comprises horizontal orifices (39, Fig. 4) and a vertical slot (40, Fig. 4) contiguous with the horizontal orifices (see Fig. 4).
Re. Cl. 18, McCoy discloses: the vertical slot further comprises side reliefs (43a, 43b Fig. 4) adjoining the proximal end of the arm (see Fig. 4).
Re. Cl. 19, McCoy discloses: the interface comprises a flat surface (see 37a for example) and at least one angled bracket (see Fig. 4, surfaces 37, 37d, 37f form an “angled bracket”).
Re. Cl. 20, McCoy discloses: the upper flanged portion comprises at least one mounting saddle (see 34, Fig. 3).
Re. Cl. 21, McCoy discloses: A cable rack arm (30, Fig. 3), comprising: an upper portion (32, Fig. 3) formed between a proximal end and a distal end of the cable rack arm (35 and 40, Fig. 3), the upper portion adapted for holding at least one cable (see Fig. 3, via 34); a flanged lower portion opposite the upper portion (38, Fig. 3), the flanged lower portion formed at an acute angle to the upper portion (see Fig. 5 for instance); a web (31, Fig. 3) having a nominal material thickness connecting the upper portion to the lower portion (see Fig. 3), the web having at least one orifice (45, Fig. 5) for tying down the at least one cable (Paragraph 0056, Lines 7-8); and 4Application Serial No. 17/581,867 an interface (35, Fig. 3) near the proximal end (see Fig. 3-4), the interface suitable for mounting the cable rack arm on a flanged stanchion (see Fig. 3, the interface 35 is suitable for being used in the claimed intended use).
Re. Cl. 22, McCoy discloses: the interface comprises horizontal orifices (39, Fig. 4) and a vertical slot contiguous (41, Fig. 4) with the horizontal orifices (see Fig. 4), the vertical slot further also comprising side reliefs (43a, 43b Fig. 4) adjoining the proximal end of the cable rack arm (see Fig. 4).
Re. Cl. 25, McCoy discloses: the cable rack arm is molded as a single piece of non-metallic material (Paragraph 0014, Lines 18-20).
Re. Cl. 28, McCoy discloses: the web further comprises a plurality of ribs (33, Fig. 3, Paragraph 0055) extending from the upper portion to the lower flanged portion (see Fig. 3).
Re. Cl. 29, McCoy discloses: the interface comprises heel stops (37c, 37d Fig. 4).
Re. Cl. 30, McCoy discloses: the upper portion is wider than the lower flanged portion near the distal end (see Fig. 3).
Re. Cl. 31, McCoy discloses: the upper portion comprises at least one saddle (see 34, Fig. 3).
Re. Cls. 1-4, 12, and 21, McCoy does not disclose wherein at least a portion of the web adjacent the at least one orifice comprises a thickness greater than the nominal material thickness of the web and wherein the at least one portion of the web adjacent the at least one orifice has a radiused interface with a portion of the web having the nominal material thickness (Cl. 1), the thickness greater than the nominal material thickness of the web acts as a stress attenuator (Cl. 2), the thickness greater than the nominal material thickness is distributed equally on both sides of the web (Cl. 3), the thickness greater than the nominal material thickness surrounds the at least one orifice on both sides of the web (Cl. 4), at least a portion of the web adjacent the at least one orifice further comprising a thickness greater than the nominal material thickness of the web, wherein the at least one portion of the web adjacent the at least one orifice has a radiused interface with a portion of the web having the nominal material thickness (Cl. 12), or wherein at least a portion of the web adjacent the at least one orifice further comprises a thickness greater than the nominal material thickness of the web and wherein the at least one portion of the web adjacent the at least one orifice has a radiused interface with a portion of the web having the nominal material thickness (Cl. 21). McCoy 142’ discloses a web configuration (see Fig. 2) having a nominal material thickness (see thickness, vertical dimension of 38’s, Fig. 2) and an orifice (42, Fig. 2) passing through the web (see Fig. 1-2).  Re. Cls. 1, 12 and 21, McCoy 142’ discloses at least a portion of the web adjacent the at least one orifice (40, Fig. 2) comprises a thickness greater than the nominal material thickness of the web (see Fig. 1-2, the thickness of portion 40 around the hole 42 is greater than the nominal thickness of the web 38, measured vertically as seen in Fig. 2) and wherein the at least one portion of the web adjacent the at least one orifice has a radiused interface with a portion of the web having the nominal material thickness (see Fig. 2, Col. 5, Lines 20-22).  Re. Cls. 2-4, McCoy 142’ discloses the thickness greater than the nominal material thickness of the web acts as a stress attenuator (Col. 5, Lines 15-22; by providing added strength and reinforcing the device); the thickness greater than the nominal material thickness is distributed equally on both sides of the web (see Fig. 2, 40 is distributed evenly on both the top and bottom of web 38); the thickness greater than the nominal material thickness surrounds the at least one orifice on both sides of the web (see Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the McCoy device to include the reinforced section and radiused corners as disclosed by McCoy 142’ since McCoy 142’ states that such a modification provides added strength to the device and relieves stress concentrations to increase overall component integrity (Col. 5, Lines 14-15 and 20-22). 
Re. Cls. 9, 13 and 23-24, the combination of McCoy in view of McCoy 142’ does not explicitly disclose the thickness greater than the nominal material thickness of the web is at least 1.25 times the nominal material thickness of the web (Cl. 9),  the thickness greater than the nominal material thickness of the web is at least 1.5 times the nominal material thickness of the web (Cl. 13), the increased thickness of the web adjacent the at least one orifice is effective to reduce a stress on the cable rack arm at least 25 percent for a given load (Cl. 23) or the increased thickness of the web adjacent the at least one orifice is effective to increase a load-bearing capacity of the cable rack arm at least 25 percent for a given load (Cl. 25).  However, McCoy 142’ does disclose that finite element analysis to study various geometric configurations/designs in a short period of time to develop optimal designs (Col. 5, Lines 29-34) and modifications are possible in light of the teachings (Col. 6, Lines 22-24). Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the combined McCoy in view of McCoy 142’ device by adjusting the design via finite element analysis to have the claimed thicknesses and to achieve the load capacity/stress reduction as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, Applicant does not place criticality on these particular ranges.  
Re. Cl. 10-11 and 26-27, McCoy in view of McCoy 142’ discloses: A system comprising the non-metallic cable rack arm of claim 1/21 (see rejection of claim 1 and 21 above), the system further comprising a non-metallic stanchion for mounting the cable rack arm (see Fig. 3, 14 as discussed in Paragraph 0044 of McCoy); the non-metallic cable rack arm is adapted for hingedly mounting to the stanchion (see Fig. 3, via 21 of McCoy); the non-metallic stanchion is made by pultruding (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the stanchion, does not depend on its method of production, i.e. pultruding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985)). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of McCoy 142’ as applied to claims 1-13, 15 and 17-31 above, and further in view of McCoy US 8517186’ (hereinafter McCoy 186’).
Re. Cl. 14, McCoy discloses that the at least one orifice is curved (see 45, Fig. 5) and therefore does not disclose the at least one orifice has a flat portion which is parallel to the upper flanged portion (see Fig. 3 and 5, 45 is not parallel to portion 36).  McCoy 186’ discloses an alternate shape of orifice (see 45, Fig. 4) which is parallel to upper flanged portion (42, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slots in McCoy to be flat as disclosed by McCoy 186’ since McCoy 186’ since McCoy 186’ states that they are essentially used for the same function (e.g. enabling cable ties to secure cables to the saddles 60) (Col. 7, Lines 54-55).
Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 17-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bagwell US 9376171, Fenton US 2020/0047809, Jones US 2012/0298596, and Reaveley US 2008/0134592 disclose devices which are known to have rounded or radiused edges to reduce stress concentrations.  Brady US 4003168 (Figs. 4-5), and Litzka US 3283464 (see Figs. 22-27) disclose the known use of adding material to the edges of openings to improve strength of the device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632